United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.M., Appellant
and
SMITHSONIAN INSTITUTION, NATIONAL
ZOO, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1874
Issued: April 17, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 7, 20111 appellant filed a timely appeal from a February 8, 2011 decision of
the Office of Workers’ Compensation Programs (OWCP) adjusting her compensation based on a
wage-earning capacity determination. Pursuant to the Federal Employees’ Compensation Act2
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.

1

Under the Board’s Rules of Procedure, the 180-day time period for determining jurisdiction is computed
beginning on the day following the date of OWCP’s decision. See 20 C.F.R. § 501.3(f)(2). As OWCP’s decision
was issued on February 8, 2011, the 180-day computation begins February 9, 2011. One hundred eighty days from
February 9, 2011 was August 8, 2011. Since using August 12, 2011, the date the appeal was received by the Clerk
of the Board, would result in the loss of appeal rights, the date of the postmark is considered the date of filing. The
date of the U.S. Postal Service postmark is August 7, 2011, which renders the appeal timely filed. See 20 C.F.R.
§ 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly reduced appellant’s compensation effective July 3,
2011 based on her capacity to earn wages in the constructed position of file clerk.
On appeal, appellant contends that OWCP erred in issuing a loss of wage-earning
capacity decision as she had elected to receive retirement benefits instead of FECA benefits.
FACTUAL HISTORY
On October 18, 2007 appellant, then a 55-year-old animal keeper, filed a traumatic injury
claim alleging that on that day she sustained a deep bite wound in her right wrist and forearm
when she was bit by a howler monkey. OWCP accepted the claim for right wrist laceration with
tendon involvement, which was expanded to include right wrist and hand tenosynovitis and right
median nerve lesions. Appellant returned to light-duty full-time work on March 17, 2008. On
May 28, 2009 OWCP placed her on the periodic rolls for temporary total disability as the
employing establishment could no longer accommodate her light-duty restrictions.
In a September 22, 2008 report, Dr. Sunjay Berdia, a second opinion Board-certified
orthopedic surgeon with a subspecialty certification in hand surgery, concluded that appellant
was disabled from performing her date-of-injury position, but was capable of working with
restrictions. In a September 24, 2008 work capacity evaluation form, he provided restrictions on
repetitive movement and recommended that a functional capacity evaluation (FCE) be performed
to determine lifting restrictions.
An October 27, 2008 FCE indicated that appellant was capable of performing work
requiring light physical demands. Lifting restrictions were up to 45 pounds from the ground to
the waist and 55 pounds from the knees to the waist. In a November 13, 2008 addendum,
Dr. Berdia agreed with the October 27, 2008 FCE and concluded that appellant was capable of
performing light-duty jobs. Restrictions noted by him on a September 24, 2008 work capacity
evaluation include: reaching; reaching above the shoulder; operating a motor vehicle at work;
operating a motor vehicle to and from work; repetitive wrist movements; pushing up to 15
pounds; pulling up to 25 pounds; lifting up to 10 pounds and climbing. On September 18, 2009
OWCP referred appellant for vocational rehabilitation.
On January 9, 2010 the vocational rehabilitation counselor completed a Form CA-66 and
identified the positions of file clerk, Department of Labor, Dictionary of Occupational Titles
(DOT) (206.387-034) with a weekly salary of $330.00 and mail clerk, DOT No. 209.687-026
with a weekly salary of $340.00. The physical demands of both positions included frequent
reaching, fingering and handling. The file clerk duties included filing, reading material and
keeping records of materials. The physical demands for the mail clerk position included frequent
reaching, fingering and handling. Duties of the position included sorting mail, examining
outgoing mail, readdressing undeliverable mail and stamping mail by hand or with a machine.
The vocational rehabilitation counselor noted that these positions were within appellant’s
physical restrictions as the jobs were classified as light and required no prolonged pushing,
pulling, standing, walking, bending, crawling, climbing or stooping and no lifting more than
20 pounds.

2

On January 19, 2010 the vocational rehabilitation specialist reviewed the January 9, 2010
report from the vocational rehabilitation counselor and found that the positions of file clerk or
mail clerk with a full-time annual salary of between $17,160.00 and $17,680.00 was within
appellant’s work restrictions and reasonably available in sufficient numbers in her commuting
area.
On April 20, 2010 appellant was approved by the Office of Personnel Management
(OPM) for disability retirement. On April 25, 2010 a Notification of Personnel Action (SF50)
noted transfer from FECA benefits to OPM.
On July 9, 2010 the vocational rehabilitation specialist closed appellant’s rehabilitation
file as she elected to accept retirement benefits from OPM.
On August 6, 2010 OWCP proposed to reduce appellant’s compensation for wage loss,
noting that the medical and factual evidence established that she was no longer totally disabled
but had the capacity to earn wages as a file clerk with a weekly salary of $330.00. It allotted her
30 days within which to submit additional evidence.
In a letter dated August 16, 2010, appellant disagreed with the proposal to reduce her
wage-loss compensation as the position of file clerk was not appropriate based on educational
background and work experience. Moreover, she elected to receive benefits from OPM instead
of FECA. Appellant also argued that the vocational rehabilitation counselor erred in rejecting
her request for rehabilitation training services to work as an interpreter.
On September 13, 2010 appellant completed an election form in which she requested to
receive benefits from OPM instead of receiving FECA benefits effective April 24, 2010.
By decision dated September 21, 2010, OWCP adjusted appellant’s compensation
benefits effective September 26, 2010 based upon its determination that the position of file clerk
represented her wage-earning capacity. It noted that her weekly pay rate when injured was
$1,027.21 and that the current pay rate for the job and step when injured was $1,124.57. OWCP
found that appellant was capable of earning $330.00 a week, that the adjusted wage-earning
capacity per week was $297.89, that the percentage of the new wage-earning capacity was 29
percent, that the loss in wage-earning capacity amount a per week was $729.32, leaving her with
a compensation rate of $546.99. It calculated that this resulted in a new compensation rate every
four weeks of $2,262.00 beginning on September 26, 2010.
On October 21, 2010 appellant requested a review of the written record by an OWCP
hearing representative.
By decision dated February 8, 2011, an OWCP hearing representative affirmed the
September 21, 2010 decision reducing appellant’s wage-loss compensation.

3

LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of proof to justify termination or
modification of compensation benefits.3 An injured employee who is either unable to return to
the position held at the time of injury or unable to earn equivalent wages, but who is not totally
disabled for all gainful employment, is entitled to compensation computed on loss of wageearning capacity.4
Under section 8115(a) of FECA, wage-earning capacity is determined by the actual
wages received by an employee, if the earnings fairly and reasonably represent her wage-earning
capacity. If the actual earnings do not fairly and reasonably represent the employee’s wageearning capacity or if the employee has no actual wages, the wage-earning capacity is
determined with due regard to the nature of the injury, the degree of physical impairment, the
employee’s usual employment, age, qualifications for other employment, the availability of
suitable employment and other factors and circumstances which may affect her wage-earning
capacity in her disabled condition.5
OWCP must initially determine appellant’s medical condition and work restrictions
before selecting an appropriate position that reflects her vocational wage-earning capacity. The
Board has stated that the medical evidence upon which OWCP relies must provide a detailed
description of appellant’s condition.6 Additionally, the Board has held that a wage-earning
capacity determination must be based on a reasonably current medical evaluation.7
ANALYSIS
OWCP accepted appellant’s claim for right wrist laceration with tendon involvement,
which was expanded to include right wrist and hand tenosynovitis and right median nerve lesions
and placed her on the periodic rolls for temporary total disability. It reduced her compensation
effective September 26, 2010 based on its finding that she had the capacity to earn wages in the
selected position of file clerk.
The Board finds that OWCP failed to establish that appellant was capable of performing
the duties of the selected full-time position. On September 22, 2008 Dr. Berdia, a second
opinion Board-certified orthopedic surgeon with a subspecialty certification in hand surgery,
concluded that appellant was capable of working an eight-hour day with restrictions on repetitive
wrist work, reaching and reaching above the shoulder. The vocational rehabilitation expert
found that the position of file clerk was suitable to appellant’s medical restrictions as it classified
3

H.N., Docket No. 09-1628 (issued August 19, 2010); T.F., 58 ECAB 128 (2006); Kelly Y. Simpson, 57 ECAB
197 (2005).
4

20 C.F.R. §§ 10.402 and 10.403.

5

5 U.S.C. § 8115(a); see N.J., 59 ECAB 171 (2007); T.O., 58 ECAB 377 (2007); Dorothy Lams, 47 ECAB
584 (1996).
6

See William H. Woods, 51 ECAB 619 (2000).

7

Carl C. Green, Jr., 47 ECAB 737 (1996).

4

as light and required no prolonged pushing, pulling, standing, walking bending, crawling,
climbing or stooping and no lifting more than 20 pounds. According to the Department of
Labor, Dictionary of Occupational Titles the physical requirements for the position of file clerk,
includes frequent reaching, handling and fingering. The Department of Labor, DOT provides
that an activity is frequent if it is performed from one-third to two-thirds of the time. Dr. Berdia’s
restrictions on the September 24, 2008 work capacity evaluation form included restrictions on
repetitive wrist movement and no lifting more than 10 pounds. The restrictions set by the
physician do not conform to the physical requirements of the selected position. The record does
not adequately define whether the activities of frequent handling, reaching and fingering
complies with the work restriction of no repetitive wrist motion. OWCP’s procedures state that,
unless the medical evidence is clear and unequivocal that the selected position is medically
suitable, it should send a job description to an appropriate physician for an opinion regarding
whether the claimant can perform the position.8 The medical evidence of record does not clearly
and unequivocally establish that appellant can perform the duties of the selected position. The
Board finds that OWCP did not meet its burden of proof to reduce her compensation.
CONCLUSION
The Board finds that OWCP did not meet its burden of proof in reducing appellant’s
wage-loss compensation benefits effective July 3, 2011.

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.8(d) (October 2009); see also John D. Jackson, 55 ECAB 465 (2004); William H. Woods, 51 ECAB
619 (2000).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 8, 2011 is reversed.
Issued: April 17, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

